Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), entered into on April 27, 2018, between
PRA Health Sciences, Inc. (the “Company”) and Michael J. Bonello (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, prior to the Effective Date, the Executive has rendered services to the
Company’s wholly-owned subsidiary, Pharmaceutical Research Associates, Inc.
(“PRA”) upon and subject to the terms, conditions and other provisions of that
certain Employment and Non-Competition Agreement dated as of April 1, 2013
between the Executive and PRA (the “Prior Agreement; and

 

WHEREAS, the Company desires the Executive to become Executive Vice President
and Chief Financial Officer of the Company, and the Executive is willing to
enter into an agreement to that end, upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby covenant
and agree as follows:

 

1.      Employment

 

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to remain in the employ of the Company, on and subject to the terms and
conditions of this Agreement.

 

2.      Term

 

The period of this Agreement (the “Agreement Term”) shall commence on May 1,
2018 (the “Effective Date”) and shall continue until terminated in accordance
with Section 6 hereof.

 

3.      Position, Duties and Responsibilities

 

(a)           The Executive shall serve as, and with the title, office and
authority of, Executive Vice President and Chief Financial Officer of the
Company.  The Executive shall also hold similar titles, offices and authority
with the Company’s subsidiaries and its successors.

 

(b)           The Executive shall have all powers, authority, duties and
responsibilities usually incident to the positions and offices of Executive Vice
President and Chief Financial Officer of the Company.  The Executive shall
report directly to the Company’s Chief Executive Officer.

 

(c)           The Executive agrees to devote substantially all of his business
time, efforts and skills to the performance of his duties and responsibilities
under this Agreement; provided, however, that nothing in this Agreement shall
preclude the Executive from devoting reasonable periods required for
(i) participating in professional, educational, philanthropic, public interest,
charitable, social or community activities, (ii) serving as a director or member
of an advisory committee of any corporation or other entity that the Executive
is serving on as of the Effective Date or, subject to prior approval of the
Board of Directors of the Company (the “Board”), any other corporation or entity
that is not in competition with the Company, or (iii) managing his personal
investments; provided, further, that any such activities set forth in clauses
(i) through (iii) above do not materially interfere with the Executive’s regular
performance of his duties and responsibilities hereunder.

 

--------------------------------------------------------------------------------


 

(d)           The Executive shall perform his duties at the offices of the
Company located in Raleigh, North Carolina, but from time to time the Executive
may be required to travel to other locations in the proper conduct of his
responsibilities under this Agreement.

 

4.      Compensation and Benefits

 

In consideration of the services rendered by the Executive during the Agreement
Term, the Company shall pay or provide the Executive the compensation and
benefits set forth below.

 

(a)           Salary. The Company shall pay the Executive a base salary (the
“Base Salary”) equal to $425,000 per annum. The Base Salary will be periodically
reviewed by the Compensation Committee of the Board (the “Compensation
Committee”) for possible merit increases as the Compensation Committee deems
appropriate. The Base Salary may not be reduced following the Effective Date.
The Base Salary shall be paid in arrears in substantially equal installments at
monthly or more frequent intervals, in accordance with the normal payroll
practices of the Company.

 

(b)           Annual Incentive Bonuses. The Company shall provide the Executive
with the opportunity to earn an annual target bonus of $225,000 for each
calendar year of the Company, as determined by the Compensation Committee in its
discretion (the “Annual Bonus”). The amount, if any, of such Annual Bonus shall
be determined based upon the Company’s and/or the Executive’s attainment of
reasonable performance goals approved by the Compensation Committee in its sole
discretion. Each such Annual Bonus shall be payable on such date or dates as is
determined by the Compensation Committee. Notwithstanding any other provision of
this Section 4(b), no bonus shall be payable pursuant to this
Section 4(b) unless the Executive remains continuously employed with the Company
through the applicable bonus payment date.  Any Annual Bonus hereunder shall
otherwise be payable under the terms of the Company’s annual bonus program for
its senior officers.

 

(c)           Benefits and Perquisites. The Executive will participate in all
executive compensation plans, including cash-based long-term incentive plans,
and in the same benefits and perquisites maintained by the Company for senior
executives.

 

5.      Equity Incentives

 

During the Agreement Term, the Executive will be eligible for such equity
incentive awards under the PRA Health Sciences, Inc. 2014 Omnibus Incentive Plan
(the “Plan”) (or any successor plan), as the Compensation Committee shall
determine in its discretion.

 

--------------------------------------------------------------------------------


 

6.      Termination of Employment

 

The Agreement Term will be terminated upon the occurrence of any of the
following events:

 

(a)           Resignation for Good Reason. The Executive may voluntarily
terminate his employment hereunder for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean any of the following:

 

(i)            Any material breach of this Agreement by the Company;

 

(ii)           The material diminution, without the Executive’s written consent,
of the Executive’s position, title, authority, duties or responsibilities as
indicated in the Employment Agreement, or the appointment of any other person,
without the Executive’s written consent, to perform any material part of such
duties, including without limitation, the failure of the Executive to have such
duties and responsibilities with respect to the acquiring entity following a
Change in Control (as defined below); or

 

(iii)          The failure by the Company, as applicable, to obtain the
assumption in writing of its obligation to perform under this Agreement by any
successor to all or substantially all of the assets of the Company.

 

The Executive may terminate his employment for Good Reason by providing the
Company thirty (30) days’ written notice setting forth in reasonable specificity
the event that constitutes Good Reason, within ninety (90) days of the
occurrence of such event.

 

During such thirty (30) day notice period, the Company shall have the
opportunity to cure (if curable) the event that constitutes Good Reason, and if
not cured within such period, the Executive’s termination will be effective upon
the expiration of such cure period. For purposes of this Agreement, “Change in
Control” shall be as defined under the Plan on the date of the Change in Control
or as defined under the Plan on the date hereof, whichever is more favorable to
the Executive.

 

(b)           Resignation without Good Reason. The Executive may voluntarily
terminate his employment hereunder for any reason at any time upon 90 days’
written notice to the Company, including for any reason that does not constitute
Good Reason.

 

(c)           Termination for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Executive
shall be considered to be terminated for “Cause” only upon the occurrence of any
of the following:

 

(i)            A material breach of this Agreement by the Executive (where the
Executive fails to cure such breach within ten (10) business days after being
notified in writing by the Company of such breach);

 

(ii)           The Executive’s failure (except where due to a physical or mental
incapacity) to substantially perform his material duties with respect to the
Company which continues beyond ten (10) days after a written demand for
substantial performance is delivered to the Executive by the Company;

 

--------------------------------------------------------------------------------


 

(iii)          The Executive engaging in or causing an act of willful misconduct
that has a material adverse impact on the reputation, business, business
relationships or financial condition of the Company;

 

(iv)          The Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony, or any crime involving moral turpitude not involving a
traffic offense; or

 

(v)           The Executive’s willful refusal to perform the specific lawful
directives of the Board which are consistent with the scope of the Executive’s
duties and responsibilities hereunder;

 

provided, however, that no action taken by the Executive in the reasonable, good
faith belief that it was in the best interests of the Company shall be treated
as a basis for termination of the Executive’s employment for Cause under clause
(i) above, and no failure of the Executive or the Company to achieve performance
goals, alone, shall be treated as a basis for termination of the Executive’s
employment for Cause under clause (ii) or (v) above.

 

(d)           Termination without Cause. The Board shall have the right to
terminate the Executive’s employment hereunder other than for Cause at any time,
subject to the consequences of such termination as set forth in this Agreement.

 

(e)           Disability. The Executive’s employment hereunder shall terminate
upon his Disability. For purposes of this Agreement, “Disability” shall mean the
Executive is eligible for disability payments under the Company’s long-term
disability plan as in effect on the date hereof.

 

(f)            Death. The Executive’s employment hereunder shall terminate upon
his death.

 

7. Compensation Upon Termination of Employment

 

In the event the Executive’s employment by the Company is terminated during the
Agreement Term, the Executive shall be entitled to the severance payments and
benefits specified below:

 

(a)           Resignation for Good Reason; Termination without Cause. In the
event the Executive voluntarily terminates his employment hereunder for Good
Reason or is terminated by the Company other than for Cause, the Company shall
pay the Executive and provide him with the following:

 

(i)            Accrued Obligations. The Company shall pay and provide the
Executive with his Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” shall consist of the following: (A) accrued and unpaid Base Salary
and accrued and unused paid time off through the date of termination; (B) any
accrued but unpaid annual bonus with respect to any completed fiscal year of the
Company which has ended prior to the date of termination (except upon an
involuntary termination for Cause or the existence of Cause is found following a
voluntary termination); (C) all accrued and vested benefits under employee
pension (including 401(k)) and welfare plans in which the Executive
participates, in accordance with applicable plan terms; and (D) unreimbursed
business expenses incurred through the termination date, in accordance with
Company business expense reimbursement policy.

 

--------------------------------------------------------------------------------


 

(ii)           Severance Payment. The Company shall pay the Executive an amount
equal to the sum of the Executive’s annual Base Salary and an amount equal to
the Annual Bonus for the calendar year immediately preceding the date of the
termination of employment (such sum hereinafter defined as the “Severance
Amount”). The Severance Amount shall be paid over the twelve (12) calendar
months beginning in the calendar month immediately following the date of the
termination of employment, in substantially equal installments at monthly or
more frequent intervals and in accordance with the normal payroll practices of
the Company.

 

(iii)          Equity Rights. The vesting and exercisability of any outstanding
stock options or other equity awards held by the Executive at the time of
termination of employment will be governed by the terms of such awards.

 

(iv)          Company-Paid Continuation Coverage. Following the date of the
Executive’s termination of employment, the Executive and his eligible dependents
shall be entitled to continue participating in the Company’s group medical,
dental, and other health benefit coverages as required under the health care
continuation requirements of the Consolidated Omnibus Reconciliation Act of 1985
(“COBRA”). Such coverages shall be provided to the Executive and his eligible
dependents for the 12-month period following the date of the Executive’s
termination of employment with the same employee cost-sharing as is provided to
employees of the Company generally during this 12-month period; provided,
however, that if the Company providing any payment or benefit pursuant to this
Section 7(a)(iv) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or result in the imposition of penalties under, the
Patient Protection and Affordable Care Act of 2010 (“PPACA”) and related
regulations and guidance promulgated thereunder, the parties agree to reform
this Section 7(a)(iv) in such manner as is necessary to comply with PPACA (the
“Company-Paid Continuation Coverage”).

 

(b)           Resignation without Good Reason; Termination for Cause; Death;
Disability. In the event the Executive voluntarily terminates his employment
hereunder other than for Good Reason, is terminated by the Company for Cause, or
is terminated on account of death or Disability, the Company shall have no
obligations to the Executive under this Agreement other than to pay the
Executive and provide him with any Accrued Obligations. The vesting and
exercisability of any outstanding stock options or other equity awards held by
the Executive at the time of any such termination of employment will be governed
by the terms of such awards.

 

8.     Change in Control

 

In the event that the employment of the Executive is terminated on or prior to
the expiration of the one-year period immediately following a Change in Control
either (a) by the Executive for Good Reason or (b) by the Company other than for
Cause: (i) in lieu of the Severance Amount payable pursuant to
Section 7(a)(ii) hereof, the Executive will be entitled to a lump-sum payment
equal to two times the Severance Amount (as calculated under
Section 7(a)(ii) hereof), payable within sixty (60) days of termination of
employment; and (ii) in lieu of the Company-Paid Continuation Coverage being
provided for twelve (12) months pursuant to Section 7(a)(iv) hereof, the
Executive will be entitled to Company-Paid Continuation Coverage for twenty-four
(24) months following termination of employment.

 

--------------------------------------------------------------------------------


 

9.     Effect of Excise Tax and Limit on Golden Parachute Payments.

 

(a)           Contingent Reduction of Parachute Payments. If there is a change
in ownership or control of the Company that would cause any payment or
distribution by the Company or any of its subsidiaries or any other person or
entity to the Executive or for the Executive’s benefit (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise) (each, a “Payment”, and collectively, the “Payments”) to be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code (the
“Code”) (such excise tax, together with any interest or penalties incurred by
the Executive with respect to such excise tax, the “Excise Tax”), then the
Executive will receive the greatest of the following, whichever gives the
Executive the highest net after-tax amount (after taking into account federal,
state, local and social security taxes): (1) the Payments or (2) one dollar less
than the amount of the Payments that would subject the Executive to the Excise
Tax (the “Safe Harbor Amount”). If a reduction in the Payments is necessary so
that the Payments equal the Safe Harbor Amount, then the reduction will be
determined in a manner which has the least economic cost to the Executive and,
to the extent the economic cost is equivalent, will be reduced in the inverse
order of when payment would have been made to the Executive, until the reduction
is achieved.  Any reductions pursuant to this Section shall be made in a manner
intended to be consistent with the requirements of Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other
guidelines that may be issued after the Effective Date (“Section 409A”).

 

(b)           Determination of the Payments. All determinations required to be
made under this Section, including whether and when the Safe Harbor Amount is
required and the amount of the reduction of the Payments and the assumptions to
be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. The Executive shall cooperate with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

 

(c)           Adjustments. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of a determination hereunder, it is
possible that Payments will be made which should not have been made under clause
(a) of this Section (“Overpayment”) or that additional Payments which are not
made pursuant to clause (a) of this Section should have been made
(“Underpayment”).  In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Executive which the Executive shall
repay to the Company together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

 

--------------------------------------------------------------------------------


 

In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises under this Agreement, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.

 

(d)                                 Consultation.  The Company shall consult
with the Executive in good faith regarding the implementation of the provisions
of this Section and the application of Sections 4999 and 409A of the Code;
provided, that neither the Company nor any of its subsidiaries, employees or
representatives shall have any liability to the Executive with respect thereto.

 

10.            No Mitigation

 

The Executive shall not be required to seek other employment or to reduce any
severance benefit payable to him under Section 7 or 8 hereof, and no such
severance benefit shall be reduced on account of any compensation received by
the Executive from other employment.

 

11.            Release

 

All payments and benefits provided under Section 7(a)(ii) and (iv) or Section 8
hereof, as applicable, shall be conditioned upon the Executive executing and
honoring a release of claims in favor of the Company in the Company’s standard
form for Company officers in accordance with Section 22(c) hereof (the
“Release”).

 

12.            Tax Withholding

 

All compensation payable pursuant to this Agreement shall be subject to
reduction by all applicable withholding, social security and other federal,
state and local taxes and deductions.

 

13.            Restrictive Covenants

 

(a)                                 Covenant Not to Disclose Confidential
Information. The Executive acknowledges that during the course of his
affiliation with the Company he has or will have access to and knowledge of
certain information and data which the Company considers confidential and the
release of such information or data to unauthorized persons would be extremely
detrimental to the Company. As a consequence, the Executive hereby agrees and
acknowledges that he owes a duty to the Company not to disclose, and agrees that
without the prior written consent of the Company, at any time, either during or
after his employment with the Company, he will not communicate, publish or
disclose, to any person anywhere or use, any Confidential Information (as
hereinafter defined), except as may be necessary or appropriate to conduct his
duties hereunder, provided the Executive is acting in good faith and in the best
interests of the Company, or as may be required by law or judicial process. The
Executive will use his best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized person and, in particular, will not permit any Confidential
Information to be read, duplicated or copied.

 

--------------------------------------------------------------------------------


 

The Executive will promptly return to the Company all Confidential Information
in the Executive’s possession or under the Executive’s control whenever the
Company shall so request, and in any event will promptly return all such
Confidential Information if the Executive’s relationship with the Company is
terminated for any or no reason and will not retain any copies thereof. For
purposes hereof the term “Confidential  Information” shall mean any information
or data used by or belonging or relating to the Company or any of its
subsidiaries or affiliates that is not known generally to the industry in which
the Company maintains on a confidential basis, including, without limitation,
any and all trade secrets, proprietary data and information relating to the
Company’s business and products, price lists, customer lists, processes,
procedures or standards, know-how, manuals, business strategies, records,
drawings, specifications, designs, financial information, whether or not reduced
to writing, or information or data which the Company advises the Executive
should be treated as confidential information.

 

(b)                                 Covenant Not to Compete. The Executive
acknowledges that he has established and will continue to establish favorable
relations with the customers, clients and accounts of the Company and will have
access to Confidential Information and trade secrets of the Company. Therefore,
in consideration of such relations and to further protect Confidential
Information and trade secrets, directly or indirectly, of the Company, the
Executive agrees that, at all times during his employment by the Company
(including prior to the Effective Date) and for a period of twelve (12) months
from the date of termination of the Executive, the Executive has not and will
not, directly or indirectly, without the express written consent of the Company:

 

(i)                                     within (A) the country, region of the
country, state, and/or surrounding states in which the Executive’s office with
the Company was located at the time of the Executive’s termination, or (B) fifty
(50) miles of the location of the Executive’s office with the Company at the
time of Executive’s termination, be engaged or employed by a Competing CRO (as
defined below), whether as owner, manager, officer, director, employee,
consultant or otherwise to (1) provide products or services that are the same or
substantially similar to the products and services provided by the Company and
its affiliates) or (2) perform duties and responsibilities that are the same or
substantially related to the duties and responsibilities that the Executive
performed for the Company at any time during the twenty-four (24) months prior
to the Executive’s termination. “Competing CRO” means any entity (and its
respective affiliates and successors) that competes with the Company and its
affiliates in the provision of Customer Services (as defined below). “Customer
Services” means any product or service provided by the Company and/or its
affiliates to a third party for remuneration, including, but not limited to on a
contract or outsourced basis, assisting pharmaceutical or biotechnology
companies in developing and taking drug compounds, biologics, and drug delivery
devices through appropriate regulatory approval processes, and/or recruiting,
staffing and placement of personnel in the areas of clinical research, medical
writing, biostatistics and programming, in each case (A) during the period of
the Executive’s employment with the Company prior to the date of this Agreement,
through the end of the Agreement Term or (B) about which the Executive has
knowledge and that which the Executive had knowledge that the Company and/or its
affiliates will provide or has contracted to provide to third parties during the
twelve (12) months following the Agreement Term;

 

--------------------------------------------------------------------------------


 

(ii)                                  directly or indirectly, whether as owner,
manager, officer, director, employee, consultant or otherwise, solicit the
business of, or accept business from any Customer (as defined below) of the
Company and/or its affiliates, unless the business being solicited or accepted
is not in competition with or substantially similar to the business of the
Company and/or its affiliates. For the purposes of this Section 13(b),
“Customer” means any person or legal entity (and its subsidiaries, agents,
employees and representatives) about whom the Executive has acquired information
during the period of the Executive’s employment with the Company prior to the
date of this Agreement, through the end of the Agreement Term and as to whom the
Executive has knowledge that the Company and/or its affiliates has provided or
does provide services at any time upon, or during the twenty-four (24) months
prior to, the Executive’s termination, or will during the twelve (12) months
following the Agreement Term provide services; or

 

(iii)                               directly or indirectly, (A) solicit or
induce (or attempt to solicit or induce) to leave the employ of the Company or
any of its affiliates for any reason whatsoever any person employed by the
Company or any of its affiliates at the time of the act of solicitation or
inducement, including by (1) identifying for any third party employees of the
Company or any of its affiliates who have special knowledge concerning the
processes, methods or confidential affairs of the Company and/or its affiliates
or (2) commenting about the quality of work, special knowledge, compensation,
skills or personal characteristics of any employee of the Company or any of its
affiliates to any third party or (B) hire any person who was employed by the
Company or any of its affiliates at the time of the Executive’s termination or
at any time during the six months prior to the Executive’s termination.

 

(c)                                  Non-Disparagement. At all times during his
employment by the Company (including prior to the Effective Date) and
thereafter, the Executive shall express no opinions or views or knowingly take
any other actions that will adversely affect the business reputation or goodwill
of the Company, its affiliates, directors, officers or employees.

 

(d)                                 Specific Performance. Recognizing that
irreparable damage will result to the Company in the event of the breach or
threatened breach of any of the foregoing covenants and assurances by the
Executive contained in paragraphs (a), (b) or (c) hereof, and that the Company’s
remedies at law for any such breach or threatened breach will be inadequate, the
Company and each of its successors and assigns, in addition to such other
remedies which may be available to them, shall be entitled to an injunction,
including a mandatory injunction, to be issued by any court of competent
jurisdiction ordering compliance with this Agreement or enjoining and
restraining the Executive, and each and every person, firm or company acting in
concert or participation with him, from the continuation of such breach and, in
addition thereto, she shall pay to the Company all ascertainable damages,
including costs and reasonable attorneys’ fees sustained by the Company by
reason of the breach or threatened breach of said covenants and assurances. The
obligations of the Executive and the rights of the Company, its successors and
assigns under this Section 13 shall survive the termination of this Agreement
for the periods set forth above. The covenants and obligations of the Executive
set forth in this Section 13 are in addition to and not in lieu of or exclusive
of any other obligations and duties of the Executive to the Company, whether
express or implied in fact or in law. In addition, the Executive further
acknowledges that if he breaches any provision of this Section 13 following his
termination of employment with the Company, the Executive will forfeit the right
to any unpaid severance or other payments under this Agreement. For purposes of
this Section 13, “Company” shall include all subsidiaries of the  Company.

 

--------------------------------------------------------------------------------


 

(e)                                  Potential Unenforceability of Any
Provision. If a final judicial determination is made that any provision of this
Agreement is an unenforceable restriction against the Executive, the provisions
hereof shall be rendered void only to the extent that such judicial
determination finds such provisions unenforceable, and such unenforceable
provisions shall automatically be reconstituted and become a part of this
Agreement, effective as of the date first written above, to the maximum extent
permitted by law.

 

14.            Indemnification

 

To the fullest extent permitted by the indemnification provisions of the
Certificate of Incorporation and Bylaws of the Company in effect as of the date
of this Agreement, and the indemnification provision of the laws of the
jurisdiction of the Company’s incorporation in effect from time to time, the
Company shall indemnify the Executive as a director, senior officer or employee
of the Company against all liabilities and reasonable expenses that may be
incurred in any threatened, pending or completed action, suit or proceeding, and
shall pay for the reasonable expenses incurred by the Executive in the defense
of or participation in any such action, suit or proceeding to which the
Executive is a party because of his service to the Company. The rights of the
Executive under this indemnification provision shall survive the termination of
employment with respect to events occurring prior to termination of employment
on a basis not less favorable than is provided for any other officer of the
Company (other than the Chief Executive Officer). In addition, during the
Agreement Term, the Executive will be provided with Director & Officer coverage
to the same extent as any other officer the Company (other than the Chief
Executive Officer).

 

15.            Successors

 

(a)                                      This Agreement shall be binding upon
and shall inure to the benefit of the Company and each of its successors and any
person, firm, corporation or other entity which succeeds to all or substantially
all of the business, assets or property of the Company. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business, assets or property as aforesaid which executes and
delivers an agreement provided for in this Section 15 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

 

(b)                                      This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are due and payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid to the Executive’s designated
beneficiary or, if there be no such designated beneficiary, to the legal
representatives of the Executive’s estate.

 

--------------------------------------------------------------------------------


 

16.            No Assignment

 

Except as to withholding of any tax under the laws of the United States or any
other country, state or locality, neither this Agreement nor any right or
interest hereunder nor any amount payable at any time hereunder shall be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment, or
other legal process, or encumbrance of any kind by the Executive or the
beneficiaries of the Executive or by his legal representatives without the
Company’s prior written consent, nor shall there be any right of set-off or
counterclaim in respect of any debts or liabilities of the Executive, his
beneficiaries or legal representatives, except in the case of termination of
employment for Cause (other than with respect to any set-off on nonqualified
deferred compensation that is subject to Section 409A); provided, however, that
nothing in this Section 16 shall preclude the Executive from designating a
beneficiary to receive any benefit payable on his death, or the legal
representatives of the Executive from assigning any rights hereunder to the
person or persons entitled thereto under his will or, in case of intestacy, to
the person or persons entitled thereto under the laws of intestacy applicable to
his estate.

 

17.            Entire Agreement

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and, except as specifically provided herein, cancels
and supersedes any and all other agreements between the parties with respect to
the subject matter hereof, including but not limited to the Prior Agreement. Any
amendment or modification of this Agreement shall not be binding unless in
writing and signed by the Company and the Executive.

 

18.            Severability

 

In the event that any provision of this Agreement is determined to be invalid or
unenforceable, the remaining terms and conditions of this Agreement shall be
unaffected and shall remain in full force and effect, and any such determination
of invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement.

 

19.            Notices

 

All notices which may be necessary or proper for the Company or the Executive to
give to the other shall be in writing and shall be delivered by hand or sent by
registered or certified mail, return receipt requested, or by air courier, to
the Executive at the address of the Executive on file with the Company (or such
other address as the Executive may designate by written notice to the Company)
and shall be sent in the manner described above to the Chief Executive Officer
of the Company at the Company’s principal executives offices at 4130 ParkLake
Avenue, Suite 400, Raleigh, North Carolina 27612 or delivered by hand to the
Chief Executive Officer of the Company, and shall be deemed given when sent,
provided that any notice required under Section 6 hereof shall be deemed given
only when received. Any party may, by like notice to the other party, change the
address at which she or they are to receive notices hereunder.

 

--------------------------------------------------------------------------------


 

20.            Governing Law

 

This Agreement shall be governed by and enforceable in accordance with the laws
of the State of North Carolina, without giving effect to the principles of
conflict of laws thereof.

 

21.            Arbitration

 

Except to the extent that injunctive relief is available for any breach of
restrictive covenants, any controversy or claim arising out of, or related to,
this Agreement, or the breach thereof, shall be settled by binding arbitration
in Raleigh, North Carolina, in accordance with the rules then obtaining of the
American Arbitration Association, and the arbitrator’s decision shall be binding
and final, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. Each party will pay one-half of the arbitration
expenses and his or its own legal fees and costs; provided, in any dispute after
a Change in Control, the Company (or successor) will pay all arbitration fees,
and all of the Executive’s reasonable legal expenses if the Executive prevails
on at least one material issue in dispute, as determined by the arbitrator.
Notwithstanding any other provision of this Agreement, obligations of the
parties under this Section 21 shall survive any termination of employment.

 

22.            Section 409A

 

(a)                                 General. The parties hereto acknowledge and
agree that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that any amounts payable hereunder will
be immediately taxable to the Executive under Section 409A, the Company reserves
the right (without any obligation to do so or to indemnify the Executive for
failure to do so) to (a) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for the Company and/or (b) take such other
actions as the Company determines to be necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes thereunder.
No provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Executive or any other individual to the Company or any of its affiliates,
employees or agents.

 

(b)                                 Separation from Service under Section 409A.
Notwithstanding any provision to the contrary in this Agreement: (i) no amount
shall be payable pursuant to Section 7 or 8 unless the termination of the
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations;
(ii) for purposes of Section 409A, the Executive’s right to receive any
installment payments or benefits pursuant to Section 7(a) shall be treated as a
right to receive a series of separate and distinct payments within the meaning
of Section 409A; and (iii) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred.

 

--------------------------------------------------------------------------------


 

The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year. The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year. Notwithstanding anything in this Agreement to the
contrary, if the Executive is deemed by the Company at the time of the
Executive’s separation from service to be a “specified employee” for purposes of
Section 409A and to the extent delayed commencement of any portion of the
payments to which the Executive is entitled under this Agreement is required in
order to avoid subjecting the Executive to additional tax or interest (or both)
under Section 409A, then any such payment shall not be provided to the Executive
prior to the earlier of (A) the expiration of the six (6) month period measured
from the date of the separation from service or (B) the date of the Executive’s
death. Upon the first business day following the expiration of the applicable
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to the Executive (or, if applicable, the Executive’s estate, heirs
or legal representatives), and any remaining payments due to the Executive under
this Agreement shall be paid as otherwise provided herein.

 

(c)                                  Release. Notwithstanding anything to the
contrary in this Agreement, to the extent that any payments of “nonqualified
deferred compensation” (within the meaning of Section 409A) due under this
Agreement as a result of the Executive’s termination of employment are subject
to the Executive’s execution and delivery of a Release as provided under this
Agreement: (i) the Company shall deliver the Release to the Executive within ten
(10) business days following the date of Executive’s termination of employment,
and the Company’s failure to deliver a Release prior to the expiration of such
ten (10) business day period shall constitute a waiver of any requirement to
execute a Release; (ii) if the Executive fails to execute the Release on or
prior to the Release Expiration Date (as defined below) or timely revokes his
acceptance of the Release thereafter, the Executive shall not be entitled to any
payments or benefits otherwise conditioned on the Release; and (iii) in any case
where the date of Executive’s termination of employment and the Release
Expiration Date fall in two separate taxable years, any payments required to be
made to the Executive that are conditioned on the Release and are treated as
nonqualified deferred compensation for purposes of Section 409A shall be made in
the later taxable year. For purposes of this Section 22(c), “Release Expiration
Date” shall mean the date that is twenty-one (21) days following the date upon
which the Company timely delivers the Release to the Executive, or, in the event
that the Executive’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date. To the extent that any payments of
nonqualified deferred compensation (within the meaning under Section 409A) due
under this Agreement as a result of the Executive’s termination of employment
are delayed pursuant to this Section 22(c), such amounts shall be paid in a lump
sum on the first payroll date following the date that the Executive executes and
does not revoke the Release (and the applicable revocation period has expired)
or, in the case of any payments subject to Section 22(c)(iii), on the first
payroll period to occur in the subsequent taxable year, if later.

 

23.            Counterparts

 

This Agreement may be executed in counterparts, and by different parties on
separate counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael J. Bonello

 

Michael J. Bonello

 

 

 

 

 

PRA HEALTH SCIENCES, INC.

 

 

 

 

 

/s/ Colin Shannon

 

By: Colin Shannon

 

Title: Chairman, President & CEO

 

--------------------------------------------------------------------------------